
	

114 HR 3472 IH: Adjusting Davis-Bacon for Inflation Act
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3472
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Duncan of South Carolina (for himself, Mr. Amash, Mrs. Blackburn, Mr. Lamborn, Mr. Mulvaney, Mr. Cole, Mr. King of Iowa, Mr. Pompeo, Mr. Buck, Mr. Gosar, Mr. Franks of Arizona, Mr. Chabot, Mr. Salmon, Mr. Grothman, and Mr. Brat) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the provisions of title 40, United States Code, commonly known as the Davis-Bacon Act, to
			 raise the threshold dollar amount of contracts subject to the prevailing
			 wage requirements of such provisions.
	
	
 1.Short titleThis Act may be cited as the Adjusting Davis-Bacon for Inflation Act. 2.Threshold of contracts subject to Davis-BaconSection 3142(a) of chapter 31 of title 40, United States Code is amended by striking $2,000 and inserting $50,000.
		
